Citation Nr: 0733167	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to temporary total evaluations under 38 C.F.R. 
§ 4.30 for periods of convalescence following surgery 
performed on the veteran's service-connected bilateral foot 
disability in September 1997, December 1997, and April 1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from December 1977 to June 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran did not undergo surgery in either foot in 
September 1997.

2.  Following foot surgery in December 1997 and April 1999, 
the veteran did not require at least a one-month period of 
convalescence, did not experience severe postoperative 
residuals, and did not require the use of a wheelchair or 
crutches for an extended period.


CONCLUSION OF LAW

The criteria for a temporary total evaluation under 38 C.F.R. 
§ 4.30 based on periods of convalescence following foot 
surgery performed in September 1997, December 1997, and April 
1999 have not been met.  38 C.F.R. § 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge, if 
the hospital treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  See 38 C.F.R. § 
4.30(a).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, 
citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 
1994), defined convalescence as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury." The Court also defined recovery as "the act of 
regaining or returning toward a normal or healthy state."  
Id., citing Webster's Medical Desk Dictionary 606 (1986). In 
other words, the purpose of a temporary total evaluation 
pursuant to 38 C.F.R.    § 4.30 is to aid the veteran during 
the immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or 
when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation.  The Court has also 
determined that the inability to return to any employment 
indicates a need for continuing convalescence under 38 C.F.R. 
§ 4.30.  Seals v. Brown, 8 Vet. App. 291, 296 (1995).

In this case, service connection has been established for 
bilateral pes planus with hallux valgus and calluses.  This 
bilateral foot disability has been assigned a 30 percent 
rating.  The veteran now claims that he is entitled to three 
temporary total ratings for periods of convalescence due to 
three separate surgical procedures.  

In his initial claim, submitted in March 2003, the veteran 
indicated that the surgeries at issue occurred in March 1995, 
September 1997, and October 1997.  The veteran was then 
notified that, pursuant to a rating decision dated in June 
2002, the RO had already assigned a temporary total rating 
under 38 C.F.R. § 4.30 for a period of convalescence from 
March 3, 1995, until June 1, 1995, due to surgery on his 
right foot.  Therefore, that Board need not consider that 
period in adjudicating the issue on appeal.  

During his hearing, the veteran clarified that the surgeries 
at issue occurred in September 1997, December 1997, and April 
1999.  With respect to the alleged surgery in September 1997, 
the Board has reviewed numerous VA treatment records, none of 
which makes any reference to foot surgery during that month.  
As such, these records provide evidence against that aspect 
of the veteran's claim concerning surgery allegedly performed 
in September 1997.

With respect to the second surgery, the record shows that the 
veteran had a screw removed from his left foot on December 2, 
1997.  However, no medical evidence shows that this procedure 
required at least one month of convalescence, nor did it 
involve severe post-operative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization, or the necessity for house 
confinement.  There is also no evidence that the veteran 
required the use a wheelchair or crutches following this 
procedure.  In short, the preponderance of the evidence is 
against the veteran's claim of entitlement to a temporary 
total evaluation under 38 C.F.R. § 4.30 for a period of 
convalescence following the December 1997 procedure on his 
left foot.

Lastly, the record shows that the veteran underwent surgery 
on both feet on April 27, 1999.  This procedure involved the 
removal of a second screw from the veteran's left foot as 
well as removal of some bone from the head of the left 
proximal phalanx and tendon from his right second digit.  It 
was noted that there were no complications following these 
procedures.  The veteran was instructed to follow-up in three 
days for his first dressing change.  During the next three 
days, the veteran was told to remain partial weight bearing 
with crutches and to keep his feet clean, dry, elevated, with 
ice near the ankle.  

Since these were the only instructions provided, there is 
simply no medical evidence that these procedures required at 
least one month of convalescence, nor did they involve severe 
post-operative residuals as defined under section 4.30.  It 
also appears that the veteran required the use of crutches 
for only a few days, instead of a month as required for 
temporary total rating under section 4.30.  Simply stated, 
these records provide evidence against the claim. 

The veteran also failed to submit evidence showing that he 
was unable to work for at least one month following these 
procedures.  In a VA Form 119, Report of Contact, dated in 
June 1999, the veteran indicated that he stopped working at 
Southland Paving Company due to his foot surgeries.  In a 
July 1999 letter, however, the Southland Paving Company 
indicated that the veteran had never worked at their company.  
This inconsistency significantly undermines the veteran's 
credibility, and provides additional evidence against his 
claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).

The Board thus finds that the medical records provide highly 
probative evidence against the veteran's claim of entitlement 
to temporary total evaluations under 38 C.F.R. § 4.30 for 
periods of convalescence following surgeries performed in 
connection with the veteran's service-connected bilateral 
foot disability.  In addition to the medical evidence, the 
Board has also considered the veteran's own statements in 
support of his claim, including testimony presented at his 
August 2007 hearing.  

Unfortunately, although the veteran is capable of providing 
evidence of symptomatology, as a layperson, he is not capable 
of opining on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  The Board also finds that the 
veteran's lay statements in support of his claim are 
outweighed by the medical evidence of record, none of which 
indicates that he meets the requirements for a temporary 
total rating under 38 C.F.R. § 4.30.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
temporary total evaluations under 38 C.F.R. § 4.30 for 
periods of convalescence following surgery performed on the 
veteran's service-connected bilateral foot disability in 
September 1997, December 1997, and April 1999.  The Board has 
considered the doctrine of reasonable doubt; however, because 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application, and the appeal is 
denied.  See 38 U.S.C.A. § 5107(b).

The Duty to Notify and the Duty to Assist

In reaching this decision, the Board has determined that VA 
has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters by the RO dated in June 2004 and June 2005: (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested that he 
provide any evidence in his possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
These records include VA treatment records dated from 1997 to 
1999.  Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


